United States Securities and Exchange Commission Washington, DC 20549 SCHEDULE 14C INFORMATION INFORMATION STATEMENT PURSUANT TO SECTION 14(C) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement x Definitive Additional Materials FelCor Lodging Trust Incorporated (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: August 26, 2010 To the Holders of Shares of FelCor Lodging Trust Incorporated’s $1.95 Series A Cumulative Convertible Preferred Stock and Depository Shares Representing its 8% Series C Cumulative Redeemable Preferred Stock: The special meeting of the holders (our “Preferred Stockholders”) of our (i) $1.95 Series A Cumulative Convertible Preferred Stock and (ii) 8% Series C Cumulative Redeemable Preferred Stock, which was scheduled to be held on Tuesday, September 14, 2010, has been cancelled. The agent we engaged to assist with mailing and distributing information to the Preferred Stockholders concerning the special meeting made the necessary inquiries to establish the names and addresses of Preferred Stockholders who, as of the record date, were entitled to receive such information. The agent, however, in the ordinary course failed to retrieve critical beneficial ownership information as of the record date, contrary to our instructions and reasonable expectations.The agent was also unable to provide record date beneficial ownership information to a Preferred Stockholder that is seeking to solicit proxies in support of its previously nominated candidates. The agent has, subsequent to the record date, offered to collect such record date information. However, the integrity of information collected out of the ordinary course and in a manner inconsistent with custom and practice would be impeachable as to its reliability and, therefore, would be unsatisfactory for its intended purpose. Consequently, under these circumstances, we are unable to administer the special meeting since such records are necessary for purposes of confirming a Preferred Stockholder’s eligibility to vote, the presence of a quorum, and actual votes cast. We expect to call a new meeting of our Preferred Stockholders as soon as practical and regret any inconvenience or confusion. On behalf of the Board of Directors Jonathan H. Yellen Secretary
